DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,869,618. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims 1-9 of the application are to be found in claims 1-9 of the patent. The difference between claims 1-9 of the application and claims 1-9 of the patent lies in the fact that the patent claim includes many more elements (i.e., a step of having the patient wear a blindfold) and is thus much more specific. Thus the invention of claims 1-9 of the patent is in effect a "species" of the "generic" invention of claims 1-9 of the instant application. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-9 of the instant application are anticipated by claims 1-9 of the patent, it is not patentably distinct therefrom.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations “wherein the having the patient raise both arms is performed against an increasing force” render the claim indefinite because it is unclear as to which force the claim refers to. For example, it is not clear that the gripping bar on its own can generate an increasing force.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 & 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikulski (US 2013/0116096) in view of Sabia (US 4,846,194) further in view of Elliott (US 1,468,688).
In regards to claim 1, Mikulski discloses a method of measuring an angular difference in a range of motion of the arms of a patient in need thereof, comprising:
obtaining a device 10 (see at least figs. 1-6) comprising:
a gripping bar 20 comprising a left end, a right end, and a midpoint equidistant between the left end and the right end (see at least figs. 1-3; par 0031 & 0034-0036); 
 an angle-determining assembly 30;
having the patient grip the left end in the patient’s left hand and the right end in the patient’s right hand (see at least fig. 1; par 0045);

    PNG
    media_image1.png
    161
    433
    media_image1.png
    Greyscale

having the patient fully extend both arms forward at the elbow (i.e. picking up the gripping bar from an initial support surface, which may be a table or the floor, necessarily requires fully extending both arms at the elbow) and raise both arms to both arms’ unassisted physiological limits (the Office notes that the second position as taught by Mikulski is in essence a physiological limit, i.e. it is achieved physiologically rather than by external means) (see at least par 0046); and 
observing the angle (i.e. the user notices that the bar 10 is unbalanced, see par 0033 or the user determines that the plurality of balls 30 are disposed proximate to either first end portion 60 or second end portion 62, see par 0046), wherein the angle represents the angular difference in the range of motion of the arms of the patient; and 
diagnosing (i.e., identifying, recognizing, analyzing) the patient with an asymmetry [in handling the gripping bar 20 substantially parallel to the ground] when the angle is 100 or more (i.e., including 200, 300, 400, 500, etc.) (see at least par 0032-0033 & 0046).
Mikulski discloses a method, as described above, that fails to explicitly teach a method comprising the step of having the patient grip the left end in the patient’s left hand palm facing down and the right end in the patient’s right hand palm facing down. 
However, the Office takes Official notice that gripping the left end in the patient’s left hand palm facing down and the right end in the patient’s right hand palm facing down is a known alternative to gripping the left end in the patient’s left hand palm facing up and the right end in the patient’s right hand palm facing up (see at least figs. 1-2 of Stockburger, US 0405128), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Mikulski comprising the step of having the patient grip the left end in the patient’s left hand palm facing down and the right end in the patient’s right hand palm facing down since Applicant admits that gripping the left end in the patient’s left hand palm facing down and the right end in the patient’s right hand palm facing down is a known alternative to gripping the left end in the patient’s left hand palm facing up and the right end in the patient’s right hand palm facing up (see at least figs. 1-2 of Stockburger).
Mikulski discloses a method, as described above, that fails to explicitly teach a method comprising obtaining a device comprising a gripping bar comprising a left end, a right end, and a midpoint equidistant between the left end and the right end; a housing attached to the gripping bar at the midpoint, and an angle-determining assembly supported by the housing; and a compass configured to indicate with the weighted needle an angle between an absolute vertical axis and a vertical axis of the housing perpendicular to the gripping bar; and observing on the compass with the needle the angle.
However, Sabia teaches that it is known to provide a method comprising obtaining a device comprising a gripping bar 10 comprising a left end, a right end, and a 

    PNG
    media_image2.png
    277
    480
    media_image2.png
    Greyscale


midpoint equidistant between the left end and the right end; a housing attached to the gripping bar 10 at the midpoint, and an angle-determining assembly 34 supported by the housing; and a compass (i.e. markings) configured to indicate an angle between an absolute vertical axis and a vertical axis of the housing perpendicular to the gripping bar 10; and observing on the compass (i.e. markings) with the needle the angle (see at least abstract; fig. 1; col. 1, lines 46-63; col. 2, lines 58-64; col. 3, lines 1-41).
Therefore, since Mikulski discloses a method wherein the user observes the angle by tactile feedback (see at least par 0032-0033 & 0046), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Mikulski with the step of obtaining a device comprising a gripping bar comprising a left end, a right end, and a midpoint equidistant between the left end and the right end; a housing attached to the gripping bar at the midpoint, and an angle-determining assembly supported by the housing; and a compass configured to indicate with the weighted needle an angle between an absolute vertical axis and a vertical axis of the housing perpendicular to the gripping bar; and observing on the compass with the needle the angle as taught by Sabia since such a modification would amount to applying a known technique (i.e. the visual feedback as taught by Sabia) to a known device (i.e. as taught by Mikulski) ready for improvement to achieve a predictable result such as providing feedback to the user/patient through other senses such as the sense of sight, thereby averting injury before the bar completely loses balance as is known in the art (see at least par 0006 of US 2013/0196830; at least par 0007-0008 of US 2012/0309596)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
	Mikulski as modified by Sabia discloses a method, as described above, that fails to explicitly teach a method with the angle-determining assembly comprising a weighted needle configured to point vertically when subjected to the force of gravity; a base affixed to the housing, wherein the weighted needle is rotatably attached to the base by an axle; and a compass configured to indicate with the weighted needle an angle between an absolute vertical axis and a vertical axis of the housing perpendicular to the gripping bar; and observing on the compass with the weighted needle the angle.
	However, Elliott teaches that it is known to provide a method with the angle-determining assembly comprising a weighted needle (16, 17, C) configured to point vertically when subjected to the force of gravity; a base affixed to the housing, wherein the weighted needle (16, 17, C) is rotatably attached to the base (33, 34, G) by an axle 19; and a compass (30, D, E) configured to indicate with the weighted needle (16, 17, C) an angle between an absolute vertical axis and a vertical axis of the housing perpendicular to the gripping bar B; and observing on the compass with the weighted needle (16, 17, C) the angle (see at least figs. 1-4; pg. 1, lines 59-99; pg. 2, lines 18-52).
Therefore, since Mikulski discloses a method that provides tactile feedback for angles about the horizontal axes (see at least figs. 2-3; par 0032-0033 & 0046), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Mikulski as modified by Sabia with the angle-determining assembly comprising a weighted needle configured to point vertically when subjected to the force of gravity; a base affixed to the housing, wherein the weighted needle is rotatably attached to the base by an axle; and a compass configured to indicate with the weighted needle an angle between an absolute vertical axis and a vertical axis of the housing perpendicular to the gripping bar; and observing on the compass with the weighted needle the angle as taught by Elliott since such a modification would amount to applying a known technique (i.e. using the gravity type angle meter as taught by Elliott) to a known device (i.e. as taught by Mikulski and/or Sabia) ready for improvement to achieve a predictable result such as measuring angles about the horizontal axes as is known in the art--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 2, Mikulski as modified by Sabia discloses a method, as described above, that fails to explicitly teach a method wherein the axle supports a weighted pendulum. However, Elliott teaches that it is known to provide a method wherein the axle supports a weighted pendulum (16, 17, C) (see at least col. 3, lines 15-17; col. 5, lines 4-6). Therefore, since Mikulski discloses a method that provides tactile feedback for angles about the horizontal axes (see at least figs. 1-4; pg. 1, lines 59-99; pg. 2, lines 18-52), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Mikulski as modified by Sabia wherein the axle supports a weighted pendulum as taught by Elliott since such a modification would amount to applying a known technique (i.e. using the gravity type angle meter as taught by Elliott) to a known device (i.e. as taught by Mikulski and/or Sabia) ready for improvement to achieve a predictable result such as measuring angles about the horizontal axes as is known in the art--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
 In regards to claim 3, Mikulski as modified by Sabia discloses a method, as described above, that fails to explicitly teach a method wherein the weighted needle is metal. However, Elliott teaches that it is known to provide a method wherein the weighted needle (16, 17, C) is metal (see at least pg. 1, lines 95-99). Therefore, since Mikulski discloses a method that provides tactile feedback for angles about the horizontal axes (see at least figs. 1-4; pg. 1, lines 59-99; pg. 2, lines 18-52), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Mikulski as modified by Sabia wherein the weighted needle is metal as taught by Elliott since such a modification would amount to applying a known technique (i.e. using the gravity type angle meter as taught by Elliott) to a known device (i.e. as taught by Mikulski and/or Sabia) ready for improvement to achieve a predictable result such as measuring angles about the horizontal axes as is known in the art--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
 In regards to claim 4, Mikulski as modified by Sabia discloses a method, as described above, that fails to explicitly teach a method wherein the weighted pendulum is metal. However, Elliott teaches that it is known to provide a method wherein the weighted pendulum (16, 17, C) is metal (see at least pg. 1, lines 95-99). Therefore, since Mikulski discloses a method that provides tactile feedback for angles about the horizontal axes (see at least figs. 1-4; pg. 1, lines 59-99; pg. 2, lines 18-52), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Mikulski as modified by Sabia wherein the weighted pendulum is metal as taught by Elliott since such a modification would amount to applying a known technique (i.e. using the gravity type angle meter as taught by Elliott) to a known device (i.e. as taught by Mikulski and/or Sabia) ready for improvement to achieve a predictable result such as measuring angles about the horizontal axes as is known in the art--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 5, Mikulski discloses a method wherein the device comprises at least one weight (i.e., the device weighs 2-25 lbs, and includes balls 30, see par 0031; and may have weights fixedly coupled thereto, see at least par 0002).
In regards to claims 10-12, Mikulski as modified by Sabia and Elliott discloses the method of claim 1, that fails to explicitly teach a method wherein the having the patient raise both arms is performed with the patient's hands being shoulder width apart; wherein the having the patient raise both arms is performed with the patient's hands being less than shoulder width apart; wherein the having the patient raise both arms is performed with the patient's hands being greater than shoulder width apart. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Mikulski as modified by Sabia and Elliott wherein the having the patient raise both arms is performed with the patient's hands being shoulder width apart; wherein the having the patient raise both arms is performed with the patient's hands being less than shoulder width apart; wherein the having the patient raise both arms is performed with the patient's hands being greater than shoulder width apart as claimed in order to allow the patient to lift the gripping bar in a manner most comfortable to him/her. 
In regards to claim 13, Mikulski as modified by Sabia and Elliott discloses the method of claim 1, that fails to explicitly teach a method wherein the having the patient raise both arms is performed against an increasing force. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Mikulski as modified by Sabia and Elliott wherein the having the patient raise both arms is performed against an increasing force as claimed in order to allow the patient apply balancing the gripping bar during an actual weight lifting exercise, including a weight lifting exercise with increasing force.
In regards to claim 14, Mikulski discloses a method wherein the at least one weight is greater than or equal to ten pounds (i.e., the device weighs 2-25 lbs, and includes balls 30, see par 0031; and may have weights fixedly coupled thereto, see at least par 0002).
Claims 6 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikulski (‘096) in view of Sabia (‘194), Elliott (‘688) further in view of Yu (US 6,857,994).
In regards to claim 6, Mikulski as modified by Sabia and Elliott discloses a method, as described above, that fails to explicitly teach a method wherein the gripping bar comprises a central portion comprising the midpoint and the housing attached at the midpoint, further comprising a left side opposite a right side about the midpoint, a left spring-loaded button on the left side and a right spring-loaded button on the right side; a left hand grip comprising the left end and a left-side series of holes, the left hand grip being slidably mounted on the left side of the central portion so that the left spring-loaded button selectively engages any hole in the left-side series of holes to adjust the length of the gripping bar; and a right hand grip comprising the right end and a right-side series of holes, the right hand grip being slidably mounted on the right side of the central portion so that the right spring-loaded button selectively engages any hole in the right-side series of holes to adjust the length of the gripping bar. However, Yu teaches that it is known to provide a method wherein the gripping bar comprises a central portion comprising the midpoint and the housing attached at the midpoint, further comprising a left side opposite a right side about the midpoint, a left spring-loaded button 74 on the left side and a right spring-loaded button 74 on the right side; a left hand grip 70 comprising the left end and a left-side series of holes 110, the left hand grip 70 being slidably mounted on the left side of the central portion so that the left spring-loaded button 74 selectively engages any hole 110 in the left-side series of holes 110 to adjust the length of the gripping bar; and a right hand grip 70 comprising the right end and a right-side series of holes 110, the right hand grip 70 being slidably mounted on the right side of the central portion so that the right spring-loaded button 74 selectively engages any hole 110 in the right-side series of holes 110 to adjust the length of the gripping bar (see at least abstract; figs. 1-7; col. 1, lines 25-28; col. 2, lines 15-61). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Mikulski as modified by Sabia and Elliott wherein the gripping bar comprises a central portion comprising the midpoint and the housing attached at the midpoint, further comprising a left side opposite a right side about the midpoint, a left spring-loaded button on the left side and a right spring-loaded button on the right side; a left hand grip comprising the left end and a left-side series of holes, the left hand grip being slidably mounted on the left side of the central portion so that the left spring-loaded button selectively engages any hole in the left-side series of holes to adjust the length of the gripping bar; and a right hand grip comprising the right end and a right-side series of holes, the right hand grip being slidably mounted on the right side of the central portion so that the right spring-loaded button selectively engages any hole in the right-side series of holes to adjust the length of the gripping bar as taught by Yu since such a modification would amount to applying a known technique (i.e. as taught by Yu) to a known device (i.e. as taught by Mikulski) ready for improvement to achieve a predictable result such as providing a bar that has two adjustable handles so that the distance between the two handles can be adjusted to meet the needs of different users (see col. 1, lines 25-28 of Yu)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 8, Mikulski as modified by Sabia and Elliott discloses a method, as described above, that fails to explicitly teach a method wherein the gripping bar further comprises, at the left end and the right end, one or more gripping aids chosen from foam grips and handlebar grips. However, Yu teaches that it is known to provide a method wherein the gripping bar further comprises, at the left end and the right end, one or more gripping aids are handlebar grips 70 (see at least abstract; figs. 1-7; col. 1, lines 25-28; col. 2, lines 15-61). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Mikulski as modified by Sabia and Elliott wherein the gripping bar further comprises, at the left end and the right end, one or more gripping aids are handlebar grips as taught by Yu since such a modification would amount to applying a known technique (i.e. as taught by Yu) to a known device (i.e. as taught by Mikulski) ready for improvement to achieve a predictable result such as providing a bar that has two adjustable handles so that the distance between the two handles can be adjusted to meet the needs of different users (see col. 1, lines 25-28 of Yu)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikulski (‘096) in view of Sabia (‘194), Elliott (‘688) further in view of Baldwin (US 7,662,073).
Mikulski as modified by Sabia and Elliott discloses a method, as described above, that fails to explicitly teach a method wherein the gripping bar further comprises, at the left end and the right end, one or more gripping aids which are straps, wherein the method further comprises affixing the left end to the patient’s left hand and the right end to the patient’s right hand with the straps, before having the patient raise both arms. 
However, Baldwin teaches that it is known to provide a method wherein the gripping bar further comprises, at the left end and the right end, one or more gripping aids which are straps 102, wherein the method further comprises affixing the left end to the patient’s left hand and the right end to the patient’s right hand with the straps 102 (see at least abstract; figs. 1-11; col. 3, lines 55-67; col. 5, lines 7-67; col. 6, lines 1-5). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Mikulski as modified by Sabia and Elliott wherein the gripping bar further comprises, at the left end and the right end, one or more gripping aids which are straps, wherein the method further comprises affixing the left end to the patient’s left hand and the right end to the patient’s right hand with the straps as taught by Baldwin, wherein the one or more gripping aids are chosen from straps, wherein the method further comprises affixing the left end to the patient’s left hand and the right end to the patient’s right hand with the straps, before having the patient raise both arms as taught by Mikulski since such a modification would amount to applying a known technique (i.e. as taught by Baldwin) to a known device (i.e. as taught by Mikulski) ready for improvement to achieve a predictable result such as providing an adjustable weight lifting aid that eliminates hand grip strength as the limiting factor in weight lifting (see abstract of Baldwin)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791